SURFACE MODIFICATION OF SILICON-CONTAINING ELECTRODES USING CARBON DIOXIDE
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 3/18/2021:
Claim 1 has been amended; claim 30 has been cancelled. No new matter has been entered.
Previous rejections under 35 USC 103 have been withdrawn due to amendment.

Allowable Subject Matter
Claims 1-20, 22, 24, 28, and 29 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-11,13-20, 22, 24, 28, and 29 were rejected under 35 U.S.C. § 103 as being unpatentable over Coowar et al. (US 2013/0069601 A1) in view of Seong et al (US 2018/0108914 A1). Claim 12 was rejected under 35 U.S.C. § 103 as being unpatentable over Coowar and and further in view of Kita et al. Claim 30 is rejected under 35 U.S.C. § 103 as being unpatentable over Coowar and Seong as applied to claim 1, above, and further in view of Wang et al. (US 2019/0131626 A1).
While Wang does teach certain electrode embodiments that comprise films, the reference does not teach or suggest the method of forming an electrochemical cell as claimed - namely one having the steps of forming a solid electrolyte interphase (SEI) layer on the first electrode using CO2; wherein the first electrode, the second electrode, and the separator are held together with a polymer adhesive on the separator in order to maintain adhesion between the first electrode, second electrode, and separator while the at least a part of the electrochemical cell is exposed to CO2; and wherein said SEI layer is about 1 nm to about 20 nm thick and wherein the first electrode is a self-supported film.
The teachings of Coowar and Seong do not cure the deficiencies of Wang as one of ordinary skill in the art would have no motivation to combine the teachings of Coowar, Seong and Wang. The combination of references fails to provide any guidance or motivation relating to the method of forming an electrochemical cell using the claimed steps and the specifically claimed arrangement of the first electrode, the second electrode, and the separator being held together with a polymer adhesive on the separator in order to maintain adhesion between the first electrode, second electrode, and separator while the at least a part of the electrochemical cell is exposed to CO2.
The rejection lacks any rationale as to why one of ordinary skill in the art would be motivated to identify the various claimed features and the art provides no guidance or that would have directed one of skill toward those features. Moreover, as discussed above, Applicant has added the additional limitation that the SEI layer is about 1 nm to about 20 nm thick. None of Coowar, Seong or Wang teach or suggest such an SEI layer.
As such, the Applicant has overcome the prior art of record and the rejections are hereby withdrawn and claims 1-20, 22, 24, 28, and 29 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729